Case 18-00702-TLM        Doc 59    Filed 07/30/19 Entered 07/30/19 14:51:40            Desc Main
                                   Document     Page 1 of 9


Patrick J. Geile
Bar No. 6975
FOLEY FREEMAN, PLLC
953 S. Industry Way
P.O. Box 10
Meridian, ID 83680
Phone: (208) 888-9111
FAX: (208) 888-5130
pgeile@foleyfreeman.com

Attorney for Debtor

                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

  In re:                                                Case No. 18-00702-TLM

  KOREY JENI MOELLER,                                   Chapter 13

                         Debtor.

                     NOTICE OF MOTION TO MODIFY PLAN
               AND OPPORTUNITY TO OBJECT AND FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within twenty-one (21) days of the date of service of
this notice.

If an objection is not filed within the time permitted, the Court may consider that there is not
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.


       COMES NOW, the Debtor, Korey Jeni Moeller, by and through her counsel of record,

Patrick J. Geile of Foley Freeman, PLLC, and pursuant to 11 U.S.C. §§ 1329(a)(1) and hereby

moves this court to modify the Chapter 13 Plan (Docket No.31, “Plan”) as follows:


NOTICE OF MOTION TO MODIFY PLAN AND OPPORTUNITY TO OBJECT AND FOR A HEARING - 1
Case 18-00702-TLM         Doc 59    Filed 07/30/19 Entered 07/30/19 14:51:40           Desc Main
                                    Document     Page 2 of 9


       1.      The basis for this Motion is that the Debtor was in a car accident and is now on

approximately 60% of her income on part time disability. At this point she still wishes to pursue

her bankruptcy but needs a modification of 6 months and a reduction of a monthly payment from

$1,500.00 to $200.00, for a period of 6 months, with the balance to be paid during the last 12

months of the plan. In order to be able to maintain minimal living expenses in her home.

       2.      Debtor’s insurance paid approximately $10,000.00 towards her totaled vehicle.

The Trustee has forwarded $7,000 to the Debtor but has not forwarded the remaining amounts

even though the plan calls for the property to vest to the debtor (See section 7.1)

       3.      Attached hereto as Exhibit A are the two most recent paystubs showing Debtor’s

gross income at less than $2,000 per month.

       4.      At the date of filing her gross income was $6,200 per month.

       5.      The Debtor amended her schedules to add the potential Personal Injury Claim to

her schedules and exempted the same. In the event that case settles, those funds will be used to

pay the balance owing.

       6.      It is the intent at this point that the law firm Foley Freeman, PLLC will pursue the

Personal Injury litigation.

       7.      For the aforementioned reasons the Debtor respectfully requests this court enter

an order modifying the plan to reduce payments to 200.00 per month for a period of 6 months,

with the balance of $7,800.00, to be paid in 12 monthly installments of an addition 650.00 for the

last 12 months of the plan.




NOTICE OF MOTION TO MODIFY PLAN AND OPPORTUNITY TO OBJECT AND FOR A HEARING - 2
Case 18-00702-TLM     Doc 59   Filed 07/30/19 Entered 07/30/19 14:51:40      Desc Main
                               Document     Page 3 of 9


      DATED this 30th day of July, 2019

                                              FOLEY FREEMAN, PLLC


                                              /s/ Patrick J. Geile
                                              Patrick J. Geile
                                              Attorneys for Debtor




NOTICE OF MOTION TO MODIFY PLAN AND OPPORTUNITY TO OBJECT AND FOR A HEARING - 3
Case 18-00702-TLM      Doc 59     Filed 07/30/19 Entered 07/30/19 14:51:40        Desc Main
                                  Document     Page 4 of 9


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 30th day of July, 2019, I caused to be served a true and
correct copy of the foregoing document by the method indicated below, and addressed to the
following:

        Office of the U.S. Trustee                 X      CM/ECF Notice
        Washington Group Central Plaza
        720 Park Blvd., Ste. 220
        Boise, ID 83712

        Kathleen A. McCallister                    X      CM/ECF Notice
        Chapter 13 Trustee
        PO Box 1150
        Meridian, ID 83680

        Laura Burri                                X      CM/ECF Notice
        Morrow & Fischer, PLLC
        332 N. Broadmore Way, Ste. 102
        Nampa, ID 83687

        Mark S. Middlemas                          X      CM/ECF Notice
        Brigham J. Lundberg                        X      U.S. Mail
        LUNDBERG & ASSOCIATES, PC
        3269 South Main Street, Suite 100
        Salt Lake City, UT 84115



                                                  /s/ Patrick J. Geile
                                                  Patrick J. Geile




NOTICE OF MOTION TO MODIFY PLAN AND OPPORTUNITY TO OBJECT AND FOR A HEARING - 4
Case 18-00702-TLM   Doc 59   Filed 07/30/19 Entered 07/30/19 14:51:40   Desc Main
                             Document     Page 5 of 9
Case 18-00702-TLM   Doc 59   Filed 07/30/19 Entered 07/30/19 14:51:40   Desc Main
                             Document     Page 6 of 9
Case 18-00702-TLM   Doc 59   Filed 07/30/19 Entered 07/30/19 14:51:40   Desc Main
                             Document     Page 7 of 9
Case 18-00702-TLM   Doc 59   Filed 07/30/19 Entered 07/30/19 14:51:40   Desc Main
                             Document     Page 8 of 9
Case 18-00702-TLM   Doc 59   Filed 07/30/19 Entered 07/30/19 14:51:40   Desc Main
                             Document     Page 9 of 9
